984 So.2d 632 (2008)
STATE of Florida, Appellant,
v.
Michael DORCH, Appellee.
No. 4D07-3007.
District Court of Appeal of Florida, Fourth District.
June 18, 2008.
Bill McCollum, Attorney General, Tallahassee, and Jeanine M. Germanowicz, West Palm Beach, for appellant.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellee.
POLEN, J.
The state timely appeals the trial court's order withholding adjudication and imposing court costs without sentencing appellee Michael Dorch to probation on a third degree felony.
We reverse. A trial court cannot withhold adjudication without imposing some form of probation. See State v. Manos, 983 So.2d 58 (Fla. 4th DCA 2008); State v. *633 Sylvio, 846 So.2d 1271 (Fla. 4th DCA 2003).
Reversed and remanded.
WARNER and TAYLOR, JJ., concur.